Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
This office action is responsive to the applicant’s amendments and remarks, filed on 13 July 2022 (07/13/2022).  Currently claims 1-4 are pending.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhu et al. (US CN110289121A, hereinafter “Zhu” - US 20220134422A1 from the same family used as a translation and for paragraph numbers) in view of Dong et al. (CN105817633A, hereinafter “Dong”, machine translation attached).

Regarding claim 1:  Zhu teaches:  A conductive paste, alloy aluminum paste (see the abstract of Zhu), for use as a back electrode, rear electrode (see the abstract of Zhu), having a for a TOPCon solar cell, the conductive paste comprising
	aluminum-silicon alloy particles, aluminum-silicon alloy powder (see the abstract of Zhu),
	an organic vehicle, 15-20% of an organic solvent, 3-5% of ethyl cellulose (see the abstract of Zhu), and
	a glass powder, a lead-free glass powder (see the abstract of Zhu),
	the content of the aluminum-silicon alloy particles in the conductive paste being 50 wt% or more, Based on 100 wt % of the alloy aluminum paste, the alloy aluminum paste of the present invention was prepared from the following components in percentages by weight: an aluminum-silicon alloy powder 56.5% (see Example 3, [0044] and the table below [0044] – page 3 lower right corner of US 20220134422).
	Zhu does not teach: “the aluminum-silicon alloy particles having a silicon concentration of 25 wt% or more and 40 wt% or less”.  Zhu focuses on research on compositions for glass powder and does not teach composition of aluminum-silicon alloy powder.  
	An ordinary artisan before the effective filing date of the claimed invention would have searched for more information and would have found that Dong teaches very well matching area of endeavor: “preparation of conductive silicon-aluminum alloy powder used in the back field paste of silicon solar cells must have a smaller particle size (between 1-15μm, preferably below 10μm)” (see [0012] of the attached machine translation of Dong).
	Regarding the missing information in Zhu about composition of aluminum-silicon alloy powder, Dong teaches: “and the silicon content is 1 to 80 percent; when the aluminum-silicon alloy powder is used for preparing back field slurry of a silicon solar battery, so that the silicon solar battery can achieve satisfactory performance” (see the abstract of Dong).  More specifically Dong teaches “fine spherical aluminum with a silicon content of 35% and a particle size range of 1-7μm is formed” (see Example 6, [0044] of the attached translation).
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to apply the teachings of Dong to the teachings of Zhu, because Dong provides the missing information in Zhu regarding the composition of aluminum-silicon alloy powder of Zhu. 
	Hence the combination Zhu-Dong teaches “the aluminum-silicon alloy particles having a silicon concentration of 25 wt% or more and 40 wt% or less”.
  
Regarding claim 2:  Zhu teaches:  wherein the aluminum-silicon alloy particles have a volume average particle size of 1 to 10 µm, wherein the aluminum-silicon alloy has a median particle size D50 of 5 μm (see Example 3, [0045] - below the table cited in claim 1).


Clarification
Material science phase diagram to help understanding the teachings of Dong:


    PNG
    media_image1.png
    405
    573
    media_image1.png
    Greyscale

	Please see also pertinent art in the conclusion section below.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Golovin et al. (RU-2690091-C1, hereinafter “Golovin” – machine translation and original text on record from the previous office action, 04/13/2022).

Regarding claim 3:  Fig. 4, Table 1 and Example 8 of Golovin teach:  A method for producing a TOPCon solar cell, silicon solar cells (see title and abstract of Golovin of Golovin), the method comprising:

	- step 1 of applying a conductive paste, aluminum paste backward contact (see [0021] of the attached English translation of Golovin), comprising aluminum-silicon alloy particles, aluminum silicon alloy powder (Al-Si) (see Example 8, [0112] and Table 1 below), to a surface of a silicon substrate, silicon wafer (see [0006] of Golovin), on a side opposite to a light-receiving surface side, aluminum paste is applied to the back surface of the solar cell (see [0013] of Golovin in the attached English translation);

	- step 2 of applying a silver paste composition to a surface of the silicon substrate on the light-receiving surface side; and
	In [0012] Golovin teaches: “A contact mesh of silver paste is screen-printed on the front side of the solar cell”.  Additionally, see component 9, [0077] and Fig. 4 of Golovin.

	- step 3 of sintering the silicon substrate at a -29- sintering temperature of 7000C or higher after steps 1 and 2, final stage of solar cell manufacture is solar cell ignition in an infrared heated conveyor furnace at a peak temperature of 750-850 °C (see [0017] of Golovin), wherein the aluminum-silicon alloy particles have a silicon concentration of 25 wt% or more and 40 wt% or less, aluminum silicon alloy powder (Al-Si) … with 32.7 wt.% silicon (see Example 8, [0112] and Table 1 below).  


    PNG
    media_image2.png
    780
    981
    media_image2.png
    Greyscale


Regarding claim 4:  Fig. 4, Table 1 and Example 8 of Golovin teach:  wherein the sintering temperature in step 3 is 900ºC or lower.
	In [0017] Golovin teaches: “furnace at a peak temperature of 750-850 °C”.  


Clarifications regarding claims 3 and 4
	1.  Due to elementary physics weight percentage (wt %, wt%) is the same as mass percentage (mass %).  The only difference is that if the intensity of the gravity field is zero all weights become zero and wt% loses meaning, while the masses remain the same.
	2.  The applied prior art below (Golovin et al.) uses generic expression “Aluminum paste for producing a rear contact of silicon solar cells” (see the title), but from the text it becomes clear that the paste could comprise Al-Si alloy particles – the aluminum does not have to be technically pure aluminum. 
	3.  The tables from the applied prior art below do not have machine translation and the images have low quality.  Clear copy of Table 1 (Таблица 1) is provided by the Examiner in the text below with notes in English at the important places.   
	4.  The cited paragraph numbers, in format [9999], are from the attached machine translation.


Response to Arguments
	Applicant’s arguments with respect to claims 1 and 2 have been considered but are moot because the arguments do not apply to the new combinations of references being used in the current rejection.  The newly added limitation to the claim 1 requires a new ground of rejection, necessitated by amendments.
	Regarding independent claim 3 and claim 4: no amendment has been made and for this reason the rejection prom the previous office action (04/13/2022) is repeated here.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- US 20130153020 A1 (Hahn et al.), Fig. 5 and Fig. 6, show the phase diagram of the Al-Si equilibrium system and 2 solid phase formation when the Si concentration is above the eutectic point concentration (12.6 % Si): a first phase 602, which substantially includes silicon (for example grains of substantially silicon), and a second phase 604, which consists of a eutectic aluminum-silicon structure (for example of an aluminum subphase and a silicon subphase, which together form a eutectic structure).
- US 20150303323 A1 (Li et al.), Fig. 4, shows show the phase diagram of the Al-Si equilibrium system; [0054] teaches “The individual particles can have a larger concentration of silicon compared to the bulk material phase diagram. Their small shape puts them in a higher energy state that provides stabilization to the increased concentration of silicon”; Figs. 14 A-C and Figs. 15 A-C teach the advantage of using Al-Si particles, replacing Al particles, [0052] teaches “Referring to FIG. 15C, because the alloy particle is already an alloy of aluminum and silicon, very little diffusion takes place. A very thin contact layer is formed, but no diffusion into the bulk wafer occurs, thus preserving the integrity of the p-n junction”.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVEL G IVANOV whose telephone number is (571)272-3657.  The examiner can normally be reached on 10:00-19:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.G.I./Examiner, Art Unit 2813                                                                                                                                                                                                        


/KHAJA AHMAD/Primary Examiner, Art Unit 2813